GOSHORN, Judge.
The appellant, John Morgan Weakley, appeals his guideline departure sentence. The trial judge orally announced his reasons for departure yet did not reduce those reasons to writing as required by Fla.R. Crim.P. 3.701(d)(ll). We vacate the sentence and remand for resentencing. See State v. Jackson, 478 So.2d 1054 (Fla.1985), receded from on other grounds, Wilkerson v. State, 513 So.2d 664 (Fla.1987). If, upon remand, the trial court imposes a departure sentence, it must supply written reasons. Pope v. State, 542 So.2d 423 (Fla. 5th DCA 1989).
REVERSED and REMANDED. ■
SHARP, C.J., and ORFINGER, J., concur.